Case 8:19-cv-01152-VMC-JSS Document 62 Filed 05/11/20 Page 1 of 43 PageID 1122




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

    JACKIE NARDELLA,

         Plaintiff,

    v.                                    Case No. 8:19-cv-1152-T-33JSS

    ATLANTIC TNG, LLC, and
    MEGAN KITCHNER,

         Defendants.
    ______________________________/

                                       ORDER

         This    matter    comes       before    the    Court    pursuant      to

    Defendants Atlantic TNG, LLC and Megan Kitchner’s Motion for

    Summary   Judgment    (Doc.    #    54),    filed   on   April     7,   2020.

    Plaintiff Jackie Nardella responded on April 22, 2020. (Doc.

    # 59). Defendants replied on May 1, 2020. (Doc. # 61). For

    the reasons that follow, the Motion is granted in part and

    denied in part.

    I.   Background

         A.     Nardella’s Pay and Medical Leave

         Atlantic    is   “a   manufacturing       company      that   provides

    precast concrete storm and sanitary products.” (Doc. # 54-2

    at 1). Kitchner is Atlantic’s owner and general manager.

    (Id.).




                                         1
Case 8:19-cv-01152-VMC-JSS Document 62 Filed 05/11/20 Page 2 of 43 PageID 1123




            Nardella worked for Atlantic from January 2016 to April

    2, 2019. (Id. at 1). From January 2018 until the end of her

    employment, Nardella worked as Atlantic’s Human Resources and

    Compliance      Manager.     (Id.).       In     that   position,     Nardella

    “exercised discretion with respect to compliance with various

    laws,    and    [she]   could    terminate        employees    or    recommend

    termination.” (Id. at 3). For example, in November 2018,

    Nardella prepared a report recommending that an Atlantic

    employee be terminated because he discriminated against and

    harassed subordinates. (Doc. # 54-4).

            Initially, Nardella was paid on an hourly basis. (Doc.

    # 54-2 at 2). Then, from October 30, 2017 until October 12,

    2018, Nardella received a salary of $50,000.08 per year

    ($1,923.08 every two weeks) as an exempt employee. (Id.).

    According to Kitchner, Nardella “was made a salaried employee

    at her request.” (Id. at 3). Kitchner also asserts that,

    “[d]uring      the   time   in   which     she    was   paid   a    salary,   no

    deductions were made from [Nardella’s] salary. On a few

    occasions she was charged personal time off (‘PTO’) but her

    salary was paid in full in every pay period that occurred

    while she was a salaried employee.” (Id.). The payroll records

    presented by Defendants support Kitchner’s assertion. (Doc.

    # 54-6 at 50-75).


                                          2
Case 8:19-cv-01152-VMC-JSS Document 62 Filed 05/11/20 Page 3 of 43 PageID 1124




           Sometime in 2017, Nardella “suffered from a serious

    health condition [that] necessitated [Family Medical Leave

    Act (FMLA)] time away from work due to complications from

    Lupus.” (Doc. # 54-32 at 19). She “requested FMLA paperwork

    from [] Kitchner but she refused to provide [Nardella] with

    such documents, stating that FMLA wasn’t necessary.” (Id.).

    Later, in November 2017 through May 2018, Nardella’s “son

    fell   very   ill   due   to   a   serious   medical    condition”   and

    “required     recurring   hospital      visits   and   treatments    that

    required [Nardella] to miss partial and full days from work

    to attend to same.” (Id.). Again, Nardella asked Kitchner to

    “provide her with FMLA paperwork, but her request was refused;

    instead, [she] was instructed that she was not to apply for

    FMLA.” (Id.). “Kitchner never proffered information or FMLA

    paperwork despite [Nardella’s] several requests for same.”

    (Doc. # 59-2 at 4).

           But Nardella also admitted that she “was never denied a

    request for leave or time off from work.” (Doc. # 54-32 at

    18). Additionally, Nardella’s payroll records do not reflect

    any deductions on account of absences from work caused by her

    or her son’s medical conditions, besides full days taken off

    with PTO. (Doc. # 54-6). She was paid her full salary in every

    pay period in which she was paid a salary. (Id.).


                                        3
Case 8:19-cv-01152-VMC-JSS Document 62 Filed 05/11/20 Page 4 of 43 PageID 1125




         Still, Nardella claims that “Kitchner began to voice her

    displeasure with [Nardella’s] attendance due to her son’s

    medical   issues   and   attending    time   away   from   work,   and

    instructed [Nardella] that her attendance was problematic.”

    (Doc. # 54-32 at 19; Doc. # 54-14 at 113:3-114:6; Doc. # 59-

    2 at 3). These comments had a “chilling effect” on Nardella

    by discouraging her from taking more FMLA leave and “forcing

    her to work on occasions where, had she been FMLA protected

    and notified, she would have taken more and necessary time

    away from work as protected FMLA leave.” (Doc. # 54-32 at 19;

    Doc. # 59-2 at 3).

         In Nardella’s words, “It’s not that I wasn’t allowed to

    take [FMLA leave]. It’s that she discouraged me from taking

    it. I was afraid to take it because of her threats and her

    publicly embarrassing me in front of my co-workers and, you

    know, just making it unpleasant for me if I needed to take

    time.” (Doc. # 54-31 at 26:16-25). Additionally, according to

    Nardella, Kitchner made threats about Nardella’s job when

    Nardella did take leave:

         I would, you know, have to leave work early, and
         she would tell me that she was going to take me off
         of salary and that it’s a privilege to be on salary
         and because I couldn’t stay for another hour she
         was going to take me off, or she would, like, make
         fun of me in front of my co-workers or tell me that



                                      4
Case 8:19-cv-01152-VMC-JSS Document 62 Filed 05/11/20 Page 5 of 43 PageID 1126




         if this continues she’s going to have              to   re-
         evaluate my position in the company.
    (Id. at 28:9-16).

         As of the pay period beginning on October 14, 2018, while

    she was Human Resources and Compliance Manager, Nardella’s

    pay was changed back to hourly, although her duties did not

    change. (Doc. # 54-2 at 2-3). In an email from January 2019

    and at one point in her deposition, Nardella acknowledged

    that Kitchner informed her of the change on October 30, 2018.

    (Doc. # 54-14 at 127:8-128:8; Doc. # 54-42).

         “[H]er hourly rate of pay was set at $25.00 per hour,

    which would have resulted in an annual income of $52,000.00

    if she worked 40 hours in each week.” (Doc. # 54-2 at 2-3).

    The payroll records produced by Atlantic and Kitchner show

    that Nardella’s gross pay exceeded $1,923.08 in every pay

    period after she was returned to hourly. (Doc. # 54-6 at 76-

    90). Indeed, during her second deposition, Nardella admitted

    that she made more money in every pay period after she was

    transitioned back to hourly. (Doc. # 54-31 at 65:11-19).

         Kitchner avers that Nardella was not changed to an hourly

    employee “as a demotion or punishment.” (Doc. # 54-2 at 3).

    But Nardella insists that her pay was changed to hourly as

    retaliation for her use or attempted use of FMLA leave. (Doc.




                                      5
Case 8:19-cv-01152-VMC-JSS Document 62 Filed 05/11/20 Page 6 of 43 PageID 1127




    # 54-32 at 20; Doc. # 54-31 at 71:12-16). Specifically, in

    the   January   2019    email,   Nardella     states    that    Kitchner

    “demoted” her to hourly pay because Nardella “had abused [her]

    privileges as an exempt employee.” (Doc. # 54-42). Kitchner

    demoted her on October 30 — the day after Nardella took paid

    time off, but not FMLA leave, because her granddaughter was

    born. (Id.; Doc. # 54-14 at 127:8-128:11).

          Nardella avers that the change to hourly pay “caused a

    material alteration to the terms and conditions of [her]

    employment” because she “was no longer a salaried, exempt

    employee,   but   relegated      back   to   an     hourly,    non-exempt

    employee,   [with]     less   flexibility    with    hours,    [and   was]

    required to clock in and out even on days working out of the

    office or during after work hours.” (Doc. # 59-2 at 4).

          Hourly-paid employees, like Nardella, entered their own

    time into a program named iSolved, which was provided by a

    third-party payroll company, iBusiness Solutions (“iBS”).

    (Doc. # 54-2 at 3; Doc. # 54-5 at 1-4). As Human Resources

    and Compliance Manager, Nardella reviewed and corrected the

    time records of Atlantic employees and then submitted that

    data to iBS, which would then process the company’s payroll

    based on that data. (Id. at 4-5). Nardella was able to do

    this because she had administrator access to iSolved, which


                                       6
Case 8:19-cv-01152-VMC-JSS Document 62 Filed 05/11/20 Page 7 of 43 PageID 1128




    allowed her to make changes to employees’ time entries, rates

    of pay, deductions, and withholdings to be made from employee

    pay checks. (Id. at 2-4). Kitchner avers that “[a]lthough

    [she]    could   have   obtained   administrator’s   access   to   the

    payroll system, [she] did not have it before April 2, 2019,”

    and “did not even have a password” at that time. (Doc. # 54-

    2 at 4).

            According to the affidavit of David Yohn, iBS’s co-

    founder, once these time records were submitted by Atlantic

    to iBS, iBS would “hardcode” the data — meaning no one at

    Atlantic could make any additional changes to the data. (Doc.

    # 54-5 at 3). After hardcoding, iBS “can only change [the

    data] by changing the program,” and Yohn avers that “iBS has

    made no changes to the data on which the statements of

    earnings [submitted as evidence] were created.” (Id.).

            In contrast to the affidavits provided by Defendants,

    Nardella avers that iBS “never hard-coded its data so all

    upper management employees had access to the timekeeping

    system and through this, could alter or modify data therein

    to manipulate time records and payroll for which [Nardella]

    was undercompensated and subject to unlawful deductions.”

    (Doc. # 59-2 at 2).




                                       7
Case 8:19-cv-01152-VMC-JSS Document 62 Filed 05/11/20 Page 8 of 43 PageID 1129




          According to Defendants, Nardella was paid for all the

    hours she entered in the iSolved system. (Doc. # 54-2 at 6-

    7).   The   payroll   records   reflect   that   Nardella   was    paid

    significant numbers of overtime hours while she was an hourly

    employee and that she was paid for every hour listed in the

    payroll records. (Doc. # 54-6).

          But Nardella avers in her affidavit that Atlantic and

    Kitchner “failed to compensate [her] for all overtime hours

    worked in violation of the FLSA off-the-clock work outside

    the office or attending after-hours work-related matters at

    the direction of [] Kitchner.” (Doc. # 59-2 at 2). She further

    avers she “worked an average of seven and one-half (7.5)

    overtime hours per week [] as an hourly, non-exempt employee

    from January 4, 2016, through October 29, 2017, and again,

    from October 13, 2018, through April 2, 2019, for which [she]

    was deprived overtime       compensation.” (Id.). According to

    Nardella, Atlantic and Kitchner “knew that [she] was working

    overtime    hours.”    (Id.).    Nardella    testified      that    she

    frequently worked from home but was not paid for these hours

    because she was unable to clock in within the payroll system

    there. (Doc. # 54-31 at 36:23-37:4).

          Furthermore, Nardella avers that Atlantic and Kitchner

    “unlawfully made deductions to [her] compensation while [she]


                                      8
Case 8:19-cv-01152-VMC-JSS Document 62 Filed 05/11/20 Page 9 of 43 PageID 1130




    was a salaried, exempt employee.” (Doc. # 59-2 at 2). In her

    response, she identifies eight weeks in which such alleged

    unlawful deductions were supposedly taken: “the weeks of June

    1, 2018, June 29, 2018, February 23, 2018, March 9, 2018,

    April 6, 2018, May 18, 2018, January 26, 2018, and November

    3, 2017.” (Doc. # 59 at 15 n.3). The record for June 29, 2018,

    shows an adjustment of $418.89 made to the Nardella’s net pay

    because in the three pay periods occurring before and on that

    date, Nardella did not deduct from her own paycheck the

    employees’ share of Social Security or Medicare payments.

    (Doc. # 54-21 at 9). Most other weeks reflect a reduction in

    net pay because of a full day or two days of PTO being used.

    (Id. at 7-9). Finally, the pay period with a pay date of

    November 3, 2017, was Nardella’s last work week as an hourly

    employee (for the first time), so it does not reflect a

    deduction in her salary. (Id. at 7; Doc. # 54-6 at 49).

         B.    Workers’ Compensation Audit and Nardella’s
               Termination
         Nardella and Kitchner also had a disagreement in 2019

    concerning the annual workers’ compensation audit, required

    by Florida Statute § 440.381 and to be performed by Atlantic’s

    workers’ compensation insurance company. The parties agree

    this annual audit was required “to include all records showing




                                      9
Case 8:19-cv-01152-VMC-JSS Document 62 Filed 05/11/20 Page 10 of 43 PageID 1131




    compensation paid to any employee or subcontractor of the

    employer    and    evidence    of   workers’       compensation       coverage

    maintained by any subcontractors.” (Doc. # 54 at 4; Doc. #

    54-43).     The     parties    also        agree   that       “the     workers’

    compensation       law   provides     that    an   employer        engaged    in

    construction       provide    and   pay     for    workers’        compensation

    coverage for all employees of a subcontractor unless the

    subcontractor provides that coverage.” (Doc. # 54 at 4-

    5)(citing Fla. Stat. § 440.10).

          On March 29, 2019, Nardella emailed Kitchner, expressing

    her   concern     that   Atlantic     had     violated    a    Florida      rule

    regarding    the    maintenance     and      production       of    records    by

    employers, Rule 69L-6.015 of the Florida Administrative Code.

    (Doc. # 54-26 at 1-4). Specifically, Nardella told Kitchner

    that if she “chose not to comply with” Atlantic’s obligation

    to obtain and maintain “records of 10-99s and [workers’

    compensation] COIs [certificates of insurance]/Exemptions,”

    she was “creating liability exposure.” (Id. at 1). The email

    goes on to present the text of the rule. (Id. at 2-4).

    Additionally,       Nardella    asked       that   Kitchner        “shift     the

    [workers’ compensation] auditing responsibilities to [the

    person responsible for maintaining these records], which is

    currently Stephanie [Wecht, Atlantic’s purchaser].” (Id. at


                                          10
Case 8:19-cv-01152-VMC-JSS Document 62 Filed 05/11/20 Page 11 of 43 PageID 1132




    1-2). Nardella stated that Wecht “should continue to work

    with Jamie [Dunnam] in executing this year’s audit.” (Id. at

    2). Dunnam is the co-founder of iBS, which, in addition to

    providing Atlantic payroll services, also is “the agent on

    Atlantic’s workers’ compensation policy” and “assists the

    company    with    inspections,         premium          audits    and    class    code

    verifications related to workers’ compensation coverage.”

    (Doc. # 54-8 at 1-2).

            Finally,       Nardella’s     March        29    email     “laid    out    what

    transpired,”       leading       to   her    email.        In    short,    the    email

    recounts        that     Nardella      was     responsible           for    workers’

    compensation audits, but Kitchner had assigned the purchaser,

    Wecht,    to    obtain     and    maintain         the    workers’       compensation

    compliance documents (such as COIs). (Id. at 2). Nardella

    asked Wecht for compliant workers’ compensation documents but

    Wecht     was    “non-responsive,”            so        Nardella    complained       to

    Kitchner. (Id.). Kitchner then spoke to Wecht, who explained

    that “these documents are not required.” (Id.). In light of

    this confusion, Kitchner asked a third party — Dunnam — to

    speak     to    Wecht     about       what    is        required     for    workers’

    compensation compliance. (Id.). Based on what Dunnam told

    Wecht, Wecht concluded that Nardella was wrong about what

    records needed to be maintained for compliance. (Id.).


                                             11
Case 8:19-cv-01152-VMC-JSS Document 62 Filed 05/11/20 Page 12 of 43 PageID 1133




           In his affidavit, Dunnam recounted his exchange with

    Wecht. (Doc. # 54-8 at 6). During that conversation, Wecht

    informed Dunnam that Nardella had told her “to obtain [COIs]

    for all vendors (independent contractors) that had performed

    work on Atlantic property.” (Id.). “Wecht asked [Dunnam] if

    she was properly preparing for the audit by only obtaining

    [COIs] for subcontractors and not for vendors.” (Id.). Dunnam

    told her she was correct that “[c]ertificates of workers’

    compensation insurance are not required for vendors.” (Id.).

           This is because “[n]ot every person who performs work

    for Atlantic is a subcontractor for workers’ compensation

    purposes” — it only includes “one who has been subcontracted

    by the employer to perform work that is required from the

    employer under its contract with the employer’s customer.”

    (Id.   at   4).   Likewise,   not    every     independent   contractor

    qualifies    as    an   “employee”       for   workers’   compensation

    purposes. (Id.). Only independent contractors “engaged in

    construction” are employees; independent contractors “not

    engaged in the construction industry” are not employees.

    (Id.). Thus, while “Atlantic routinely requires COIs from any

    person or business paid for services” out of caution, “[n]ot

    all of these persons or businesses are subcontractors and

    therefore not all of the COIs are required or needed for the


                                        12
Case 8:19-cv-01152-VMC-JSS Document 62 Filed 05/11/20 Page 13 of 43 PageID 1134




    workers’ compensation audit.” (Id. at 5). Indeed, in her

    letter listing the documents required for the audit, the

    auditor only requested to see COIs for subcontractors — not

    all of Atlantic’s vendors. (Doc. # 54-9).

           Wecht also confirmed that Dunnam advised her that only

    COIs for subcontractors were required for the audit. (Doc. #

    54-47 at 63:11-23). Nardella was upset when she learned about

    this conversation. (Id. at 63:24-64:5). But Kitchner agreed

    with   Wecht    and   Dunnam,   and    told    Nardella   that   workers’

    compensation      documentation        regarding     “non-subcontractor

    vendors” was “not required for the audit.” (Id. at 64:6-18).

           Nevertheless, according to Nardella, her March 29 email

    pointed   out   to    Defendants   that      their   “recordkeeping    and

    failure    to    maintain   proper         Certificates   of     Insurance

    [‘COIs’], exemptions or 1099s for the workers’ compensation

    audit” was “illegal.” (Doc. # 59-2 at 4). During her first

    deposition, Nardella testified that Wecht “was not retaining”

    COIs, 1099 forms, and exemptions for “any of [Atlantic’s]

    subcontractors [and] workers.” (Doc. # 54-14 at 137:6-24).

    But, when asked to name the subcontractors and workers for

    whom these records were not obtained, Nardella said that she

    did not “have that information in front of [her].” (Id. at

    137:22-24). In contrast to this testimony, Wecht testified


                                          13
Case 8:19-cv-01152-VMC-JSS Document 62 Filed 05/11/20 Page 14 of 43 PageID 1135




    that she did obtain all subcontractor COIs to give to the

    auditor. (Doc. # 54-48 at 56:8-57:24, 59:9-16).

          Nardella averred in her affidavit that “Defendants were

    intentionally attempting to illegally underreport and defraud

    Defendants’    workers’    compensation        insurance   carrier     by

    manufacturing and withholding information to induce lower

    insurance premiums owed by Defendants.” (Doc. # 59-2 at 5).

    Yet, in her second deposition, Nardella acknowledged that, if

    Atlantic did not have COIs for its subcontractors, Atlantic’s

    workers’ compensation premium would go up — not down:

          Q: Okay. So, tell me how it would be fraudulent for
          Atlantic not to have a certificate of insurance for
          a subcontractor.
          A. Because we couldn’t prove that they had
          insurance. We don’t have a waiver. We don’t have a
          certificate. So, we would need to be paying their
          work comp rate.
          Q. We’d pay more?
          A. Right. You’re underreporting, essentially.
    (Doc. # 54-31 at 82:12-20).

          Dunnam’s affidavit confirms this. “If a subcontractor

    did   work   for   Atlantic     during   the    audit   year   and    the

    subcontractor did not provide workers’ compensation, that

    subcontractor’s     employees    would   have    been   covered      under

    Atlantic’s workers’ compensation policy.” (Doc. # 54-8 at 4).

    Thus, “not having a COI for a subcontractor is against



                                       14
Case 8:19-cv-01152-VMC-JSS Document 62 Filed 05/11/20 Page 15 of 43 PageID 1136




    Atlantic’s interests” because “the audit would result in a

    higher premium being paid retroactively by Atlantic.” (Id.).

          Kitchner responded to Nardella’s March 29 email and

    ordered Nardella to schedule the audit. (Doc. # 54-26 at 1).

    On April 2, 2019, at 9:33 am, Nardella emailed Kitchner the

    following:

          The audit is scheduled for this Thursday, as
          requested. I will not be participating in the
          audit. I reached out to Rebecca as a resource of
          accountability   and   guidance  regarding   this
          situation and she suggested that you and I have a
          constructive conversation about it. Would you be
          willing to allow Rebecca to facilitate that
          conversation with us?
    (Id.).

          Then, at 1:47 pm on April 2, Nardella emailed the

    auditor, Carol Dettman-Smith, accepting the auditor’s offer

    to   schedule   Atlantic’s   audit     for   April   4   and   attaching

    documentation    needed    for   the   audit,   including      COIs   for

    subcontractors. (Doc. # 54-13; Doc. # 54-31 at 93:9-19).

          Kitchner fired Nardella at some point on that same day.

    (Doc. # 59-2 at 5).

          Nardella initiated this action against Atlantic and

    Kitchner on May 13, 2019. (Doc. # 1). Atlantic and Kitchner

    filed their answer on June 12, 2019. (Doc. # 14). The case

    then proceeded through discovery.




                                      15
Case 8:19-cv-01152-VMC-JSS Document 62 Filed 05/11/20 Page 16 of 43 PageID 1137




          Atlantic and Kitchner now seek entry of summary judgment

    on all of Nardella’s claims. (Doc. # 54). The Motion is ripe

    for review.

    II.   Legal Standard

          Summary judgment is appropriate “if the movant shows

    that there is no genuine dispute as to any material fact and

    the movant is entitled to judgment as a matter of law.”          Fed.

    R. Civ. P. 56(a). A factual dispute alone is not enough to

    defeat a properly pled motion for summary judgment; only the

    existence of a genuine issue of material fact will preclude

    a grant of summary judgment. Anderson v. Liberty Lobby, Inc.,

    477 U.S. 242, 247-48 (1986).

          An issue is genuine if the evidence is such that a

    reasonable jury could return a verdict for the non-moving

    party. Mize v. Jefferson City Bd. of Educ., 93 F.3d 739, 742

    (11th Cir. 1996)(citing Hairston v. Gainesville Sun Publ’g

    Co., 9 F.3d 913, 918 (11th Cir. 1993)). A fact is material if

    it may affect the outcome of the suit under the governing

    law. Allen v. Tyson Foods, Inc., 121 F.3d 642, 646 (11th Cir.

    1997). The moving party bears the initial burden of showing

    the court, by reference to materials on file, that there are

    no genuine issues of material fact that should be decided at

    trial. Hickson Corp. v. N. Crossarm Co., 357 F.3d 1256, 1260


                                      16
Case 8:19-cv-01152-VMC-JSS Document 62 Filed 05/11/20 Page 17 of 43 PageID 1138




    (11th Cir. 2004)(citing Celotex Corp. v. Catrett, 477 U.S.

    317, 323 (1986)). “When a moving party has discharged its

    burden,   the   non-moving    party    must    then   ‘go    beyond      the

    pleadings,’ and by its own affidavits, or by ‘depositions,

    answers    to   interrogatories,       and    admissions         on   file,’

    designate specific facts showing that there is a genuine issue

    for trial.” Jeffery v. Sarasota White Sox, Inc., 64 F.3d 590,

    593-94 (11th Cir. 1995)(quoting Celotex, 477 U.S. at 324).

          If there is a conflict between the parties’ allegations

    or evidence, the non-moving party’s evidence is presumed to

    be true and all reasonable inferences must be drawn in the

    non-moving party’s favor. Shotz v. City of Plantation, 344

    F.3d 1161, 1164 (11th Cir. 2003). If a reasonable fact finder

    evaluating the evidence could draw more than one inference

    from the facts, and if that inference introduces a genuine

    issue of material fact, the court should not grant summary

    judgment. Samples ex rel. Samples v. City of Atlanta, 846

    F.2d 1328, 1330 (11th Cir. 1988). But, if the non-movant’s

    response consists of nothing “more than a repetition of his

    conclusional    allegations,”    summary      judgment      is    not   only

    proper, but required. Morris v. Ross, 663 F.2d 1032, 1034

    (11th Cir. 1981).




                                      17
Case 8:19-cv-01152-VMC-JSS Document 62 Filed 05/11/20 Page 18 of 43 PageID 1139




    III. Analysis

          A.    FLSA

          In Count I, Nardella alleges that Defendants violated

    the overtime provisions of the Fair Labor Standards Act

    (FLSA). (Doc. # 1 at 8-9). To succeed on her FLSA claim,

    Nardella “must demonstrate that (1) [] she worked overtime

    without compensation and (2) [Defendants] knew or should have

    known of the overtime work.” Allen v. Bd. of Pub. Educ. for

    Bibb Cty., 495 F.3d 1306, 1314–15 (11th Cir. 2007).

          Defendants argue this claim fails because their “payroll

    records establish that [Nardella] was paid for all time she

    reported.” (Doc. # 54 at 8). According to Defendants, Nardella

    “offers no proof of inaccuracy” and “[a]lthough she claims

    that she was not paid for time entered into the timekeeping

    system for a few days during a period in which she was paid

    on an hourly basis, that contention is belied by the payroll

    records which show that she was paid large amounts of overtime

    in the pay periods in which those days allegedly occurred on

    time she submitted to iBS.” (Id.).

          In response, Nardella argues that she was not paid for

    off-the-clock work she performed while an hourly employee.

    (Doc. # 59 at 11; Doc. # 59-2 at 2; Doc. # 54-31 at 36:23-

    37:4). Specifically, she avers she “worked an average of seven


                                      18
Case 8:19-cv-01152-VMC-JSS Document 62 Filed 05/11/20 Page 19 of 43 PageID 1140




    and one-half (7.5) overtime hours per week [] as an hourly,

    non-exempt employee from January 4, 2016, through October 29,

    2017, and again, from October 13, 2018, through April 2, 2019,

    for which [she] was deprived overtime compensation.” (Doc. #

    59-2 at 2). Nardella provides no explanation why she did not

    enter these off-the-clock hours into the iSolved system while

    she     was   Human     Resources   and        Compliance      Manager    with

    administrator access to iSolved.

            Nardella’s evidence creates a genuine issue of material

    fact regarding whether she worked off-the-clock hours for

    which she was not paid. She avers she worked overtime hours

    every week but there are certain weeks while Nardella was an

    hourly employee that she was not paid any overtime. (Doc. #

    59-2 at 2; Doc. # 54-6). While Nardella was certainly paid

    large    amounts   of    overtime   for    many       weeks,   Atlantic   and

    Kitchner’s paying overtime for those weeks does not establish

    that Nardella was paid for all overtime hours she worked. See

    Watts v. Silverton Mortg. Specialists, Inc., 378 F. Supp. 3d

    1164, 1175 (N.D. Ga. 2019)(“However, the fact that on some

    occasions     Plaintiff    reported      (or    was    allowed   to   report)

    overtime, and was paid for it, does not defeat her claim that

    there were other hours that she worked that she was not

    allowed to report and was not paid for.”).


                                        19
Case 8:19-cv-01152-VMC-JSS Document 62 Filed 05/11/20 Page 20 of 43 PageID 1141




          Furthermore,      the   Court    is   mindful    that   “[i]n   this

    circuit, in an FLSA action, an employee need not support

    their testimony with time records or other documentation.”

    Long v. Alorica, Inc., No. CIV.A. 11-00476-KD-C, 2012 WL

    4820493, at *6 (S.D. Ala. Oct. 10, 2012). While Nardella’s

    failure to explain why she did not enter her off-the-clock

    work into the iSolved system while she had administrator

    access     goes    to     her    credibility,         such    credibility

    determinations are the province of the jury. See Anderson v.

    Liberty Lobby, Inc., 477 U.S. 242, 255 (1986)(“Credibility

    determinations, the weighing of the evidence, and the drawing

    of legitimate inferences from the facts are jury functions,

    not those of a judge, whether he is ruling on a motion for

    summary judgment or for a directed verdict.”).

          Atlantic and Kitchner have raised no argument regarding

    whether they knew or should have known that Nardella worked

    off-the-clock hours. Thus, there is no challenge at this

    juncture to this element of Nardella’s FLSA claim. It is

    appropriate for Nardella’s FLSA claim — to the extent it is

    premised on a failure to pay off-the-clock hours worked — to

    proceed to trial.

          Next, Nardella disputes that iBS hardcoded the payroll

    data after it was submitted. (Doc. # 59-2 at 2). She also


                                          20
Case 8:19-cv-01152-VMC-JSS Document 62 Filed 05/11/20 Page 21 of 43 PageID 1142




    testified that all “upper management” at Atlantic, including

    other employees in addition to herself, “had access to the

    timekeeping system.” (Doc. # 54-14 at 63:4-64:5). Thus, she

    avers, other Atlantic employees and Kitchner “could alter or

    modify data therein to manipulate time records and payroll

    for which [she] was undercompensated and subject to unlawful

    deductions.” (Doc. # 59-2 at 2). Yet, Nardella has produced

    no evidence that any employee of Atlantic or Kitchner actually

    modified the hours Nardella entered in the iSolved system.

    Nardella’s       conclusory       and    speculative       allegations,

    unsupported by any factual detail, could not lead a reasonable

    jury to conclude that Defendants altered her reported hours

    in the iSolved system. See Barnett v. Athens Reg’l Med. Ctr.

    Inc., 550 F. App’x 711, 713 (11th Cir. 2013)(“[I]nferences

    based on speculation and conjecture are not reasonable.”).

          Finally,     Nardella’s       argument      regarding     alleged

    deductions to her salary while she was a salaried exempt

    employee is unpersuasive. (Doc. # 59 at 2, 15). Nardella

    contends that Defendants violated the FLSA because, “during

    [her] tenure as a salaried, exempt employee of Defendants,

    [they] made unlawful deductions from [her] salaried, exempt

    compensation     from   October    30,   2017,   through   October   12,

    2018.” (Id. at 2). Yet, Nardella does not challenge her


                                        21
Case 8:19-cv-01152-VMC-JSS Document 62 Filed 05/11/20 Page 22 of 43 PageID 1143




    classification as an exempt employee during this time period;

    thus, Nardella has not challenged that she was exempt from

    the    overtime    provisions     of    the   FLSA.    Indeed,     Nardella

    concedes that “[a]n employee whose terms and conditions of

    employment render [her] exempt need not be paid for all hours

    worked over forty (40) hours per week.” (Id. at 15)(citing

    Kuchinskas v. Broward Cty., 840 F. Supp. 1548, 1553 (S.D.

    Fla. 1993), aff’d, 86 F.3d 1168 (11th Cir. 1996), and aff’d,

    519 U.S. 1148 (1997)).

           Nardella cites no authority establishing her entitlement

    to     overtime    compensation    under      the     FLSA   for    alleged

    deductions made to her salary while she was a salaried exempt

    employee. She also provides no legal authority on whether

    such     deductions      would     forfeit      her     exempt      status.

    Significantly, Nardella’s FLSA claim in her complaint is pled

    only as an overtime compensation claim. (Doc. # 1 at 8-9).

    Thus, her failure to challenge her status as an exempt

    employee from October 30, 2017, to October 12, 2018, or to

    otherwise support the applicability of the FLSA’s overtime

    provisions    to   her   during   this      time,   precludes      her   from

    asserting an FLSA overtime claim as to her pay while salaried.

           Regardless, the payroll records reflect that Nardella

    was paid her full salary — $1,923.08 gross pay — in every pay


                                           22
Case 8:19-cv-01152-VMC-JSS Document 62 Filed 05/11/20 Page 23 of 43 PageID 1144




    period for which she was a salaried employee. (Doc. # 54-6 at

    50-75). While Nardella conclusorily states that “unlawful”

    deductions were made to her salary and identifies eight pay

    periods in which such deductions were allegedly made (Doc. #

    59 at 15 n.3), she never identifies specific deductions or

    explains how any of those deductions violated any laws.

            In any event, Atlantic and Kitchner have thoroughly

    explained these deductions: one “deduction” was a retroactive

    adjustment for Social Security or Medicare payments required

    by law, and most other “deductions” in the remaining pay

    periods were for use of PTO for a full one or full-two-day

    absence. (Doc. # 61 at 9; Doc. # 54-6 at 56, 58, 59, 61, 64-

    67). A deduction of PTO for full-day absences is lawful. (Doc.

    # 61 at 10); see also 29 C.F.R. § 602(b)(2). The final pay

    period identified by Nardella was one in which she was hourly

    — not salaried. (Doc. # 54-6 at 49). Thus, even if Nardella

    could somehow use deductions as a basis for seeking overtime

    compensation while a salaried exempt employer, she has not

    shown    a   genuine   issue   of   material   fact   about   unlawful

    deductions.

            In short, summary judgment is denied as to Nardella’s

    FLSA claim because there is a genuine issue of material fact

    regarding whether Nardella was denied overtime pay for off-


                                        23
Case 8:19-cv-01152-VMC-JSS Document 62 Filed 05/11/20 Page 24 of 43 PageID 1145




    the-clock work while she was an hourly non-exempt employee.

    However, Nardella may not continue to proceed on the theories

    that she is owed any overtime compensation while she was a

    salaried exempt employee or that Defendants modified the

    payroll    records     to   reduce    the    number   of    overtime     hours

    Nardella reported in the iSolved system.

          B.     FMLA Interference

          In    Count     II,   Nardella       asserts    a    claim   for    FMLA

    interference. (Doc. # 1 at 10-11).

          “To establish an FMLA interference claim an employee

    must demonstrate by a preponderance of the evidence that he

    was denied a benefit to which he was entitled.” Bradley v.

    Army Fleet Support, LLC, 54 F. Supp. 3d 1272, 1277 (M.D. Ala.

    2014)(citing Pereda v. Brookdale Senior Living Communities,

    666 F.3d 1269, 1274 (11th Cir. 2012)). “Benefits under the

    FMLA include both taking leave and being reinstated following

    a leave period, subject to certain conditions.” Diamond v.

    Hospice of Fla. Keys, Inc., 677 F. App’x 586, 592 (11th Cir.

    2017). “With respect to an employee’s right to take FMLA

    leave,     unlawful    employer      interference     includes     not    only

    refusing to authorize FMLA leave, but also ‘discouraging an

    employee from using such leave.’” Id. (citation omitted). “In

    addition to showing interference, a plaintiff must show that


                                          24
Case 8:19-cv-01152-VMC-JSS Document 62 Filed 05/11/20 Page 25 of 43 PageID 1146




    she has been prejudiced by the FMLA violation in some way.”

    Id. “An employee need not ‘allege that his employer intended

    to deny the right; the employer’s motives are irrelevant.’”

    Martin v. Brevard Cty. Pub. Sch., 543 F.3d 1261, 1267 (11th

    Cir. 2008)(quoting Strickland v. Water Works and Sewer Bd.,

    239 F.3d 1199, 1208 (11th Cir. 2001)).

          According to Defendants, Nardella “has provided no proof

    that she was not allowed to take all time needed for any

    serious health condition she suffered or that she ever failed

    to take whatever time was needed to care for her son.” (Doc.

    # 54 at 13). Additionally, they argue Nardella “was not

    demoted and there is no temporal proximity between her actual

    or attempted use of FMLA and her reclassification to hourly,

    which occurred more than at least eleven months and six months

    respectively after the use or attempt.” (Id.).

          Atlantic and Kitchner do not argue that Nardella was not

    entitled to take FMLA leave for her and her son’s illnesses.

    Thus, the only issue for the FMLA interference claim is

    whether a reasonable jury could conclude that Defendants

    interfered with Nardella’s use of FMLA leave. The answer to

    that question is yes.

          Nardella has presented evidence that she requested FMLA

    paperwork from Kitchner but Kitchner refused to give her that


                                      25
Case 8:19-cv-01152-VMC-JSS Document 62 Filed 05/11/20 Page 26 of 43 PageID 1147




    paperwork. (Doc. # 59-2 at 4; Doc. # 54-32 at 19). Nardella

    claims that “Kitchner began to voice her displeasure with

    [Nardella’s] attendance due to her son’s medical issues and

    attending time away from work, and instructed [Nardella] that

    her attendance was problematic.” (Doc. # 54-32 at 19; Doc. #

    54-14 at 113:3-114:6; Doc. # 59-2 at 3).                 Nardella also

    testified that Kitchner discouraged her from taking further

    FMLA leave by making threats about her employment. (Doc. #

    54-31 at 26:16-25, 28:9-16).

          Taking the facts in the light most favorable to Nardella,

    there is a genuine issue of material fact regarding whether

    Atlantic and Kitchner interfered with Nardella’s use of FMLA

    leave. See Diamond, 677 F. App’x at 593 (“Here, Diamond has

    produced    sufficient    evidence     for    a    reasonable    jury    to

    conclude that Hospice interfered with her FMLA rights by

    discouraging her from taking FMLA leave in order to care for

    her seriously ill parents. The clearest example of such

    discouragement is Chennault’s April 8 email to Diamond, which

    stated, ‘Your continued unpaid time away from the workplace

    compromises the quality of care we are able to provide as an

    organization.’     A   reasonable      jury   could     interpret       this

    statement as a warning that taking additional FMLA leave could

    put   Diamond’s     job   in   jeopardy.”         (citation     omitted)).


                                      26
Case 8:19-cv-01152-VMC-JSS Document 62 Filed 05/11/20 Page 27 of 43 PageID 1148




    Therefore, the Court denies Defendants’ Motion as to this

    claim.

            C.   FMLA Retaliation

            In Count III, Nardella asserts an FMLA retaliation claim

    against both Defendants. (Doc. # 1 at 11-12).

            “FMLA retaliation is distinct from FMLA interference in

    that to succeed on a FMLA retaliation claim, an employee must

    demonstrate that his employer intentionally discriminated

    against him in the form of an adverse employment action for

    having exercised an FMLA right.” Bradley, 54 F. Supp. 3d at

    1282 (citing Krutzig v. Pulte Home Corp., 602 F.3d 1231, 1235

    (11th    Cir.   2010)).   “A    retaliation      claim,   therefore,     is

    different from an interference claim because an employee must

    show intent to retaliate.” Id.; see also Rudy v. Walter Coke,

    Inc., 613 F. App’x 828, 830 (11th Cir. 2015)(“To state a claim

    for   FMLA    retaliation,     the   plaintiff     must   show   that   the

    defendant intentionally discriminated against him because he

    engaged in statutorily protected activity.”).

            “Where, as here, a plaintiff alleges an FMLA retaliation

    claim without direct evidence of the employer’s retaliatory

    intent,      [courts]   apply    the      burden   shifting      framework

    established by the Supreme Court in McDonnell Douglas Corp.

    v. Green.” Hurlbert v. St. Mary’s Health Care Sys., Inc., 439


                                         27
Case 8:19-cv-01152-VMC-JSS Document 62 Filed 05/11/20 Page 28 of 43 PageID 1149




    F.3d 1286, 1297 (11th Cir. 2006). “A plaintiff bringing an

    FMLA    retaliation    claim      must    show     that    his   employer

    intentionally discriminated against him in the form of an

    adverse   employment    action     for    having    exercised    an   FMLA

    right.” Bradley, 54 F. Supp. 3d at 1282. “To state a prima

    facie case of retaliation under the FMLA, a plaintiff must

    show that (1) he engaged in a statutorily protected activity,

    (2) he suffered an adverse employment action, and (3) the

    adverse action was causally related to a protected activity.”

    Id. “If the plaintiff makes out a prima facie case, the burden

    shifts to the defendant to articulate a legitimate, non-

    discriminatory reason for the adverse employment action.” Id.

           Defendants   raise   the    same   arguments       regarding   FMLA

    retaliation as they did for the FMLA interference claim. (Doc.

    # 54 at 13). Specifically,          Nardella “was not demoted and

    there is no temporal proximity between her actual or attempted

    use of FMLA and her reclassification to hourly, which occurred

    more than at least eleven months and six months respectively

    after the use or attempt.” (Id.). Thus, Defendants appear to

    contend that Nardella has failed to establish an adverse

    employment action causally connected to a protected activity.

           Nardella argues that her pay change to hourly was a

    demotion and thus satisfies the adverse employment action


                                       28
Case 8:19-cv-01152-VMC-JSS Document 62 Filed 05/11/20 Page 29 of 43 PageID 1150




    element.1 (Doc. # 59 at 20; Doc. # 59-2 at 4). But there is

    no evidence that Nardella’s title or duties changed along

    with her redesignation as an hourly employee. And Nardella’s

    hourly rate would result in higher pay than her salary, if

    she worked at least 40 hours per week. (Doc. # 54-2 at 2-3).

    The payroll records reflect — and Nardella admitted — that

    each paycheck Nardella received after being transitioned to

    hourly exceeded $1,923.08 in gross pay — her biweekly salary.

    (Doc. # 54-6 at 76-90; Doc. # 54-31 at 65:11-19).

           However, although the transition to hourly was not a

    true   demotion,     Nardella    has   presented   evidence    that   the

    change to hourly did materially alter “her compensation and

    the terms and conditions of employment.” (Doc. # 59 at 20).

    “An employer’s conduct falling short of [termination, failure

    to hire, or demotion] ‘must, in some substantial way, alter

    the employee’s compensation, terms, conditions, or privileges

    of     employment,     deprive     him    or   her    of      employment

    opportunities, or adversely affect his or her status as an




    1 Although Nardella maintains that she was terminated, she
    does not allege that the termination was in retaliation for
    her use of FMLA leave. Rather, she alleges she was terminated
    only for “objecting to filing of illegal and fraudulent
    workers’ compensation claims and refusing to participate in
    an illegal and fraudulent audit.” (Doc. # 54-32 at 20).


                                       29
Case 8:19-cv-01152-VMC-JSS Document 62 Filed 05/11/20 Page 30 of 43 PageID 1151




    employee.’” Blue v. Dunn Constr. Co., 453 F. App’x 881, 884

    (11th Cir. 2011).

          A reasonable jury could conclude that the change to

    hourly did materially alter Nardella’s employment. Nardella

    maintains that the change resulted in “less flexibility with

    hours” and “required [her] to clock in and out even on days

    working out of the office or during after work hours.” (Doc.

    # 59-2 at 4). Thus, for summary judgment purposes, Nardella

    has satisfied the adverse employment action element of her

    prima facie case.

          Nardella has also met her burden as to causation. She

    argues that there was close temporal proximity between her

    last use or attempted use of FMLA leave in May 2018 and the

    change of her pay to hourly. (Doc. # 59 at 21; Doc. # 59-2 at

    4). “Close temporal proximity between protected conduct and

    an   adverse    employment    action   is   generally    ‘sufficient

    circumstantial evidence to create a genuine issue of material

    fact of a causal connection.’” Hurlbert v. St. Mary’s Health

    Care Sys., Inc., 439 F.3d 1286, 1298 (11th Cir. 2006)(Brungart

    v. BellSouth Telecomms., Inc., 231 F.3d 791, 799 (11th Cir.

    2000)). “But ‘temporal proximity, without more, must be very

    close’ in order to satisfy the causation requirement.” Jones




                                      30
Case 8:19-cv-01152-VMC-JSS Document 62 Filed 05/11/20 Page 31 of 43 PageID 1152




    v. Gulf Coast Health Care of Delaware, LLC, 854 F.3d 1261,

    1271–72 (11th Cir. 2017)(citation omitted).

           Here,    there   were       multiple   months     between    the   last

    requested FMLA use in May 2018 and Nardella’s transition to

    hourly pay in October 2018.2 (Doc. # 54-32 at 19; Doc. # 54-

    14 at 127:8-128:8; Doc. # 54-42). Therefore, the temporal

    proximity alone is insufficient to establish causation. See

    Drago v. Jenne, 453 F.3d 1301, 1308 (11th Cir. 2006)(“We have

    previously held that, in the absence of any other evidence of

    causation, a three and one-half month proximity between a

    protected      activity      and   an   adverse     employment     action   is

    insufficient to create a jury issue on causation.”).

           Nardella has, however, presented evidence suggesting

    that   her     change   to    hourly    pay   was    a   direct    result   of

    Nardella’s use of leave. Specifically, Kitchner told Nardella

    that she was being changed to hourly pay because she “had

    abused [her] privileges as an exempt employee” (Doc. # 54-

    42), which a jury could interpret as meaning that Nardella

    took too much leave. Additionally, Nardella testified that


    2 In her answers to interrogatories, Nardella stated that her
    requests for FMLA occurred in 2017 for her own medical
    condition and from November 2017 through “approximately May
    2018” for her son’s medical condition. (Doc. # 54-32 at 19).
    Nardella has not identified any requests for FMLA leave made
    after May 2018.


                                            31
Case 8:19-cv-01152-VMC-JSS Document 62 Filed 05/11/20 Page 32 of 43 PageID 1153




    sometimes when she would take leave to attend to doctor’s

    appointments, Kitchner would “tell [Nardella] that she was

    going to take [her] off of salary and that it’s a privilege

    to be on salary and because [Nardella] couldn’t stay for

    another hour she was going to take [her] off.” (Doc. # 54-31

    at 28:9-14). Kitchner would say that “if this” — Nardella’s

    taking leave — “continues she’s going to have to re-evaluate

    [Nardella’s] position in the company.” (Id. at 28:15-16).

          While Kitchner insists the change was not retaliatory

    (Doc. # 54-2 at 3), a reasonable jury could credit Nardella’s

    testimony on this issue. Thus, there is a genuine issue of

    material fact as to causation, and Nardella has established

    her prima facie case of FMLA retaliation at the summary

    judgment stage.

          Now,    the   burden    shifts   to   Defendants     to    produce   a

    legitimate, non-retaliatory reason for transitioning Kitchner

    to   hourly   pay.   Bradley,    54    F.   Supp.   3d    at    1282.   Yet,

    Defendants     present   no    explanation    for   why    Nardella      was

    transitioned to hourly pay — they merely allege that the

    transition was not retaliatory. (Doc. # 54-2 at 3). Thus,

    Defendants have not met their burden of production and summary

    judgment on this claim is not appropriate.




                                       32
Case 8:19-cv-01152-VMC-JSS Document 62 Filed 05/11/20 Page 33 of 43 PageID 1154




            D.     Florida Whistleblower Act

            In Count IV of her complaint, Nardella pleads a claim

    for   violation        of   the   Florida    Whistleblower       Act       (“FWA”)

    against Atlantic only. (Doc. # 1 at 12-13). Nardella alleges

    that Atlantic terminated her employment because she objected

    to illegal practices “with regard to [Atlantic’s] workers’

    compensation reporting obligations under Florida law.” (Id.

    at    7).     “Specifically,       in   direct      violation        of   Section

    448.107(2),         Florida   Statutes,      and    Florida    Administrative

    Code,        Section      69L-6.015,    [Atlantic       was]     purposefully

    attempting to underreport and/or fraudulently report to [its]

    workers’       compensation       carrier,    the    actual     and       truthful

    identify and classification of subcontracted and unlicensed

    workers to avoid having to pay increased premiums for same.”

    (Id.).

            “The [FWA] protects employees who ‘[o]bjected to, or

    refused to participate in, any activity, policy or practice

    of the employer which is in violation of a law, rule, or

    regulation.’” Burns v. Medtronic, Inc., No. 8:15-cv-2330-T-

    17TBM,       2016    WL     3769369,    at   *5     (M.D.     Fla.    July    12,

    2016)(quoting Fla. Stat. § 448.102(3)). “In order to raise a

    successful claim of retaliatory discharge under the FWA, a

    claimant must show that: (1) she engaged in statutorily


                                            33
Case 8:19-cv-01152-VMC-JSS Document 62 Filed 05/11/20 Page 34 of 43 PageID 1155




    protected expression, (2) she suffered a materially adverse

    action of a type that would dissuade a reasonable employee

    from engaging in statutorily protected activity, and (3)

    there was some causal relation between the events.” Luna v.

    Walgreen Co., 575 F. Supp. 2d 1326, 1343 n.13 (S.D. Fla.

    2008), aff’d, 347 F. App’x 469 (11th Cir. 2009). “Actions

    brought pursuant to the FWA are analyzed under the same

    standard    as   a   federal   retaliation    claim.”   Id.   (citing

    Sierminski v. Transouth Fin. Corp., 216 F.3d 945, 950 (11th

    Cir. 2000)).

          Atlantic attacks only the first element of Nardella’s

    FWA   claim.     Atlantic   argues     that   summary   judgment   is

    appropriate because Nardella did not have an objectively

    reasonable belief that it was violating any law or regulation.

    (Doc. # 54 at 19). It contends that “the conduct observed by

    [a whistleblower] plaintiff must as a matter of law be a

    violation of a law or regulation.” (Id.).

          The Court is not convinced by Atlantic’s last assertion.

    “When ruling on an issue of Florida law that the Florida

    Supreme Court has not spoken on, the federal courts are bound

    by the decisions of Florida’s district courts of appeal.”

    Burns, 2016 WL 3769369, at *5. “In Aery v. Wallace Lincoln-

    Mercury, LLC, [118 So. 3d 904, 916 (Fla. 4th DCA 2013),] the


                                      34
Case 8:19-cv-01152-VMC-JSS Document 62 Filed 05/11/20 Page 35 of 43 PageID 1156




    Fourth District Court of Appeal held that a claim under [the

    Florida    Whistleblower        Act]    only      requires     a    good    faith,

    reasonable belief by the employee that the actions of the

    employer violated the law.”3 Id. (emphasis original). “To show

    a plaintiff has a good faith belief, that belief must be

    objectively       reasonable.”       Id.      “The   [C]ourt       measures    the

    objective reasonableness of an employee’s belief against

    existing    substantive        law     and,      accordingly,      charges     the

    plaintiff with substantive knowledge of the law.” Sherk v.

    Adesa Atlanta, LLC, 432 F. Supp. 2d 1358, 1370 (N.D. Ga.

    2006).

            Atlantic has presented no support for the position that

    an “objectively reasonable” belief must be a correct one.

    Thus, even if Atlantic violated no law or regulation, Nardella

    could     have    had   an     objectively        reasonable       belief     that

    Atlantic’s       conduct     violated      the   law.   Still,      Atlantic    is

    correct that the objectively reasonable belief standard is a

    high one, given its reference to existing substantive law.



    3 In Kearns v. Farmer Acquisition, 157 So.3d 458, 465 (Fla.
    2d DCA 2015), the Second District Court of Appeal opined in
    dicta that an actual violation was a necessary element of a
    plaintiff’s prima facie case. Still, Aery remains the
    controlling law on the issue because the actual violation
    standard in Kearns was discussed in dicta.” Burns, 2016 WL
    3769369, at *5 (emphasis original).


                                            35
Case 8:19-cv-01152-VMC-JSS Document 62 Filed 05/11/20 Page 36 of 43 PageID 1157




          Now the Court will address the Rule Nardella alleges

    Atlantic violated. Because Nardella failed to specify which

    sections of Rule 69L-6.015 she alleges Atlantic violated, the

    Court must deduce which sections are relevant to this case.

    Rule 69L-6.015(1) provides that “[e]mployers must at all

    times maintain the records required by this rule and must

    produce the records when requested by the division pursuant

    to Section 440.107, F.S.” Fla. Admin. Code r. 69L-6.015(1).

          Regarding workers’ compensation insurance, Rule 69L-

    6.015(9)    requires    employers      to   “maintain   all    workers’

    compensation insurance policies obtained by the employer or

    on the employer’s behalf and all endorsements, declaration

    pages,   certificates     of   workers’     compensation      insurance,

    notices of cancellation, notices of non-renewal, or notices

    of reinstatement of such policies” and to “maintain a valid

    certificate of election to be exempt issued under Section

    440.05, F.S.,” for any “employee or officer of a corporation

    [it claims] is exempt from the coverage requirements of the

    workers’ compensation law.” Fla. Admin. Code r. 69L-6.015(9).

    Additionally, Rule 69L-6.015(9) requires every “contractor”

    to “maintain evidence of workers’ compensation insurance of

    every subcontractor and for every subcontractor that is a

    corporation or limited liability company that has an officer


                                      36
Case 8:19-cv-01152-VMC-JSS Document 62 Filed 05/11/20 Page 37 of 43 PageID 1158




    or    a    member    who     elects   to    be    exempt   from    the   coverage

    requirements of the workers’ compensation law the contractor

    shall maintain a valid certificate of election to be exempt

    issued to the officer or member under Section 440.05, F.S.”

    Id.

              Regarding this Rule, Nardella cannot meet even the lower

    reasonable        belief      standard.         Nardella   maintains     in    her

    response and affidavit that she had a “good faith, reasonable

    belief that Defendant’s [a]udit violated the law” because of

    Atlantic’s “illegal recordkeeping and failure to maintain

    proper       [COIs],       exemptions      or     1099s    for    the    workers’

    compensation audit.” (Doc. # 59 at 24; Doc. # 59-2 at 4). She

    relies on her March 29 and April 2 emails in which she

    notified Kitchner that she believed Atlantic was violating

    Rule 69L-6.015 and requested not to be involved in the audit.

    (Doc. # 54-26). She also notes her testimony that Wecht “was

    not retaining” COIs, 1099 forms, and exemptions for “any of

    [Atlantic’s] subcontractors [and] workers.” (Doc. # 54-14 at

    137:6-24).

              But it is clear that the relevant sections of Rule 69L-

    6.015      only     relate    to   Atlantic’s       required     maintenance    of

    records related to, among other things, workers’ compensation

    insurance. The Rule says nothing about what documents must be


                                               37
Case 8:19-cv-01152-VMC-JSS Document 62 Filed 05/11/20 Page 38 of 43 PageID 1159




    turned over to a workers’ compensation insurance auditor, as

    opposed to the Florida Department of Insurance.4 Therefore,

    Nardella could not have reasonably believed that the failure

    to turn over certain documents to the auditor was a violation

    of Rule 69L-6.015 — the only rule or law that Nardella




    4 A separate statutory section, Section 440.381(3), Fla.
    Stat., requires that employers provide all records showing
    payments to employees, subcontractors, and independent
    contractors to the auditor to review. See Fla. Stat. §
    440.381(3)(“The    Financial    Services     Commission,    in
    consultation with the department, shall establish by rule
    minimum    requirements    for   audits    of   payroll    and
    classifications in order to ensure that the appropriate
    premium is charged for workers’ compensation coverage. The
    rules shall ensure that audits performed by both carriers and
    employers are adequate to provide that all sources of payments
    to employees, subcontractors, and independent contractors
    have been reviewed and that the accuracy of classification of
    employees has been verified. . . . The annual audits required
    for construction classes shall consist of physical onsite
    audits. Payroll verification audit rules must include, but
    need not be limited to, the use of state and federal reports
    of employee income, payroll and other accounting records,
    certificates of insurance maintained by subcontractors, and
    duties of employees. . . .”). But Nardella never alleged in
    her complaint or elsewhere that Atlantic violated this
    statute. Thus, Nardella cannot base her claim on this statute.
    See Gilmour v. Gates, McDonald & Co., 382 F.3d 1312, 1315
    (11th Cir. 2004)(“A plaintiff may not amend her complaint
    through argument in a brief opposing summary judgment.”); see
    also Bankston v. Sewon Am., Inc., No. 315CV00207TCBRGV, 2018
    WL 1779451, at *11 n.25 (N.D. Ga. Jan. 31, 2018)(not
    permitting a plaintiff to allege a new adverse employment
    action in response to a motion for summary judgment because
    the additional adverse employment action was not pled in the
    complaint), adopted by, No. 3:15-CV-207-TCB, 2018 WL 1783167
    (N.D. Ga. Mar. 9, 2018).


                                      38
Case 8:19-cv-01152-VMC-JSS Document 62 Filed 05/11/20 Page 39 of 43 PageID 1160




    identified as being violated in her March 29 email and her

    complaint.5

          Next, the Court must analyze whether Nardella could have

    had a reasonable, good faith belief that Atlantic had violated

    Rule 69L-6.015 simply by failing to retain the proper records

    — the actual requirement of Rule 69L-6.015. While she had

    testified that Atlantic, through Wecht, was not retaining any

    records for any subcontractors, Nardella could not identify

    the subcontractors for whom records were not retained. (Doc.

    #   54-14   at   137:6-24).   Importantly,     Nardella    provides   no

    further     elaboration   about    why   she     thought    Atlantic’s

    recordkeeping violated the Rule. Her response cites no other

    testimony or evidence about why she believed 1099 forms or




    5 In her affidavit and response, Nardella states that she
    “identified Florida Administrative Code 69L-6.015, codified
    and implemented by §§ 440.05(10) ; 440.107(3), and §448.107
    (2), Fla. Stat., as the legal authority violated by
    Defendants’ illegal recordkeeping and failure to maintain
    proper Certificates of Insurance (‘COIs’), exemptions or
    1099s for the Audit.” (Doc. # 59 at 13; Doc. # 59-2 at 4).
    But neither Nardella’s March 29 email to Kitchner nor her
    complaint (Doc. # 1) identified Sections 440.05(10) or
    440.107(3) as being violated by Atlantic’s actions or as
    forming the basis of her FWA claim. Thus, she cannot use her
    response’s reference to these statutes to amend her
    complaint. See Gilmour, 382 F.3d at 1315 (“A plaintiff may
    not amend her complaint through argument in a brief opposing
    summary judgment.”).


                                      39
Case 8:19-cv-01152-VMC-JSS Document 62 Filed 05/11/20 Page 40 of 43 PageID 1161




    exemption forms were not maintained in compliance with the

    law.

           The    only    specific    record     evidence   before        the   Court

    relates       to    Nardella’s    disagreement     with       other    Atlantic

    employees over the maintenance of COIs and whether they were

    turned over to the auditor. (Doc. # 54-26; Doc. # 54-8 at 6;

    Doc. # 54-47 at 63:11-64:18). And Nardella’s belief that COIs

    had to be maintained for all vendors used by Atlantic — not

    just subcontractors and certain independent contractors — was

    not objectively reasonable. Florida law requires employers in

    the construction industry to maintain workers’ compensation

    coverage for its employees, and defines “employee” as “[a]ll

    persons who are being paid by a construction contractor as a

    subcontractor, unless the subcontractor . . . has otherwise

    secured       the     payment     of   compensation       coverage          as   a

    subcontractor.” Fla. Stat. §§ 440.02(15)(c)(2), 440.10(1)(a).

    The    term    “employee”       does   not   include    “[a]n     independent

    contractor who is not engaged in the construction industry.”

    Fla. Stat. § 440.02(15)(d)(1).

           Nardella’s own March 29 email to Kitchner reveals that

    she was aware that Dunnam, the agent for Atlantic’s workers’

    compensation         carrier     who   “assist[ed]      the    company       with

    inspections, premium audits and class code verifications


                                           40
Case 8:19-cv-01152-VMC-JSS Document 62 Filed 05/11/20 Page 41 of 43 PageID 1162




    related to workers’ compensation coverage,” had said that

    COIs were not required for all vendors. (Doc. # 54-26; Doc.

    # 54-8 at 1-2, 6). And the auditor’s own letter, which was

    sent to Nardella before she emailed Kitchner on March 29,

    only requested to see COIs for subcontractors — not all of

    Atlantic’s vendors. (Doc. # 54-9).

          Because Florida law did not require the maintenance of

    COIs for all vendors with whom Atlantic did business and

    Nardella had been informed that maintenance of all such COIs

    was   not   required,     Nardella    did    not    have   an   objectively

    reasonable belief that Atlantic was violating Rule 69L-6.015

    by not retaining COIs for all vendors to turn over during the

    audit.

          Finally,     even     interpreting           Nardella’s       complaint

    liberally as alleging that Atlantic both (1) violated Rule

    69L-6.015    and   (2)    committed       fraud    against    the    workers’

    compensation     carrier    during     the   audit,     Nardella’s     claim

    fails. Nardella has not presented sufficient evidence to

    support that she had an objectively reasonable belief that

    Atlantic    committed      fraud     on    the     workers’     compensation

    insurance carrier during the audit. Again, Nardella was aware

    that Dunnam had concluded that COIs were not required for all

    vendors for the audit. And she admitted in her deposition


                                         41
Case 8:19-cv-01152-VMC-JSS Document 62 Filed 05/11/20 Page 42 of 43 PageID 1163




    that hiding subcontractors’ COIs from the auditor would only

    have resulted in Atlantic paying higher workers’ compensation

    premiums. (Doc. # 54-31 at 82:12-20; Doc. # 54-8 at 4).

    Nardella also testified that she did not “have any evidence”

    or “any knowledge” that Atlantic “did not disclose all the

    amounts that were paid to subcontractors.” (Doc. # 54-31 at

    83:20-84:17). And Wecht testified that she did obtain all

    subcontractor COIs to give to the auditor. (Doc. # 54-48 at

    56:8-57:24, 59:9-16).       Therefore, Nardella could not have

    reasonably believed that Atlantic’s alleged refusal to turn

    over all vendors’ COIs or other documents to the workers’

    compensation auditor was fraud.

          Nardella also has presented no evidence that anyone at

    Atlantic    told   the    auditor   that       they    had   a   COI   for   a

    subcontractor when they did not — a lie that would actually

    result in a reduction in workers’ compensation premiums.

    (Doc. # 54-31 at 81:25-82:11). Thus, Nardella also could not

    have held an objectively reasonable belief that Atlantic was

    creating false records to present to the auditor to lower its

    workers’ compensation insurance premiums.

          In short, there is no genuine issue of material fact

    regarding    whether     Nardella   had    a    good   faith,    reasonable

    belief that Atlantic had violated the Rule or otherwise


                                        42
Case 8:19-cv-01152-VMC-JSS Document 62 Filed 05/11/20 Page 43 of 43 PageID 1164




    committed     fraud   on   its   workers’   compensation   insurance

    carrier. Thus, summary judgment for Atlantic is appropriate

    on this claim.

          Accordingly, it is now

          ORDERED, ADJUDGED, and DECREED:

    (1)   Defendants Atlantic TNG, LLC and Megan Kitchner’s Motion

          for Summary Judgment (Doc. # 54) is GRANTED in part and

          DENIED in part.

    (2)   Summary judgment is denied on Count I, Nardella’s FLSA

          claim, and Counts II and III, Nardella’s FMLA claims.

    (3)   Summary judgment is granted on Count IV, Nardella’s

          Florida Whistleblower Act claim.

    (4)   As Nardella’s FLSA and FMLA claims will proceed to trial,

          the Court will not enter judgment under Federal Rule of

          Civil Procedure 54(b) on the whistleblower claim at this

          time.

          DONE and ORDERED in Chambers in Tampa, Florida, this

    11th day of May, 2020.




                                       43
